DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 17 May 2022 is acknowledged.  The traversal is on the ground(s) that examination of all of the identified inventions and all of the pending claims would not result in a serious search and/or examination burden (page 1 of the Applicant response).  This is not found persuasive because each of the three species identified in the restriction dated 16 March 2022 are unique with respect to one another, specifically structurally. Because the structure of each light collecting section is different, they would each require different processes to make them. Additionally, each section uses a different means to perform the same function (see restriction dated 16 March 2022). Species I (see figures 4 and 6 of the application), species II (see figure 7), and species III (see figures 8, 9, and 10) are therefore not obvious variants of each other and consequently would add a search and/or examination burden. Therefore, restriction remains proper and Applicant’s election of Species I (claims 1-6 and 11) will be examined/considered. Claims 7-10 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 January 2021 and 27 August 2021 and 23 February 2022 and 25 February 2022 and 06 June 2022 and 24 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 11 is objected to because of the following informalities:  "a pixel circuit in which pixels each of which includes" .  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 and 11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 11 of prior U.S. Patent No. 10283544. This is a statutory double patenting rejection.

Regarding claim 1, 10283544 teaches a solid-state imaging element comprising: a photodiode that includes a light receiving surface and an electrode placed on the light receiving surface, and that outputs an electrical signal in accordance with light incident on the light receiving surface in a state where a voltage exceeding a breakdown voltage is applied to the electrode; and a light collecting section that causes light from a subject to be collected in the light receiving surface other than a region where the electrode is placed (see claim 1).

Regarding claim 2, 10283544 teaches the solid-state imaging element according to claim 1, wherein, in the photodiode, the electrode is placed substantially at a center of the light receiving surface (see claim 2).

Regarding claim 3, 10283544 teaches the solid-state imaging element according to claim 1, wherein the light collecting section includes a microlens having a concavity in a substantially central portion (see claim 3).

Regarding claim 4, 10283544 teaches the solid-state imaging element according to claim 3, wherein the microlens has an opening in the concavity (see claim 4).

Regarding claim 5, 10283544 teaches the solid-state imaging element according to claim 3, further comprising: wiring that is electrically connected the electrode, wherein the microlens has a concavity continuing along the wiring (see claim 5).

Regarding claim 6, 10283544 teaches the solid-state imaging element according to claim 5, wherein the microlens has a cut in a bottom portion of the continuing concavity.

Regarding claim 11, 10283544 teaches an imaging device comprising: a pixel circuit in which pixels each of which includes a photodiode and a light collecting section are arranged in a two-dimensional array form, the photodiode including a light receiving surface and an electrode placed on the light receiving surface, and outputting an electrical signal in accordance with light incident on the light receiving surface in a state where a voltage exceeding a breakdown voltage is applied to the electrode, the light collecting section causing light from a subject to be collected in the light receiving surface other than a region where the electrode is placed; and a processing circuit that processes the output electrical signal (see claim 11).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10714521. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of Patent No. 10714521 completely encompass the subject matter claimed in the .

Regarding claim 1, 10714521 teaches a solid-state imaging element comprising: a photodiode that includes a light receiving surface (claim 1, line 3) and an electrode placed on the light receiving surface (claim 1, line 4), and that outputs an electrical signal in accordance with light incident on the light receiving surface in a state where a voltage exceeding a breakdown voltage is applied to the electrode (claim 1, lines 5-8); and a light collecting section that causes light from a subject to be collected in the light receiving surface other than a region where the electrode is placed (claim 1, lines 9-11).

Regarding claim 2, 10714521 teaches the solid-state imaging element according to claim 1, wherein, in the photodiode, the electrode is placed substantially at a center of the light receiving surface (claim 2).

Regarding claim 3, 10714521 teaches the solid-state imaging element according to claim 1, wherein the light collecting section includes a microlens having a concavity in a substantially central portion (claim 3).

Regarding claim 4, 10714521 teaches the solid-state imaging element according to claim 3, wherein the microlens has an opening in the concavity (claim 4).

Regarding claim 5, 10714521 teaches the solid-state imaging element according to claim 3, further comprising: wiring that is electrically connected the electrode, wherein the microlens has a concavity continuing along the wiring (claim 5).

Regarding claim 6, 10714521 teaches the solid-state imaging element according to claim 5, wherein the microlens has a cut in a bottom portion of the continuing concavity (claim 6).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10714521 in view of Lin et al. (USPGPub 20130112848 A1).

Regarding claim 11, 10714521 teaches an imaging device comprising: a photodiode including a light receiving surface and an electrode placed on the light receiving surface, and outputting an electrical signal in accordance with light incident on the light receiving surface in a state where a voltage exceeding a breakdown voltage is applied to the electrode (claim 22, lines 3-6), the light collecting section causing light from a subject to be collected in the light receiving surface other than a region where the electrode is placed (claim 22, lines 7-8). However, 10714521 fails to explicitly teach wherein the photodiode and a light collecting section are arranged in a two-dimensional array form and a processing circuit that processes the output electrical signal.
	However, Lin teaches wherein the photodiode and a light collecting section are arranged in a two-dimensional array form (see figure 1B) and a processing circuit that processes the output electrical signal (¶32, A processor or other device external to the focal plane array can use the sensing element or pixel address to read out the sensing elements or pixels, i.e., read the collected, conditioned, i.e., compensated, and/or preprocessed pixel values, by sending the unique address and a read request to the focal plane array (or sensing array 100)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent No. 10714521 to incorporate the teachings of Lin to further include an array of sensors because it is a common arrangement in the art and to further include a processing circuit in order to understand and output the data received by the sensing array, allowing for a functioning device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (USPGPub 20150380457 A1) in view of Fukuoka (JP 07161953 A).

Regarding claim 1, Fujii teaches a solid-state imaging element comprising: a photodiode (10) that includes a light receiving surface and an electrode (4A) placed on the light receiving surface, and that outputs an electrical signal in accordance with light incident on the light receiving surface in a state where a voltage exceeding a breakdown voltage is applied to the electrode (4A) (see figure 34, photodetector unit 10 and electrode 4A; ¶245, The drive voltage is a reverse-bias voltage applied to a photodiode constructed by a p-n junction within the photodetector unit 10. When this drive voltage is set to the breakdown voltage of the photodiode or higher, avalanche breakdown occurs in the photodiode, whereby the photodiode operates in Geiger mode. That is, each photodiode is an avalanche photodiode (APD); ¶252, each contact electrode 4A is located at a center part of each light detection region surrounded by the wiring pattern 3C; and see ¶244 for further details). However, Fujii fails to explicitly teach a light collecting section that causes light from a subject to be collected in the light receiving surface other than a central region.
	However, Fukuoka teaches a light collecting section (9) that causes light from a subject to be collected in the light receiving surface (8) other than a central region (see figure 1, light condensing member 9 and image pick-up element 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to incorporate the teachings of Fukuoka to further include a light collecting section in order to condense light onto the light sensitive areas, thereby increasing both efficiency and sensitivity, as well as promoting miniaturization. 

Regarding claim 2, Fujii as modified by Fukuoka teaches the solid-state imaging element according to claim 1, wherein, in the photodiode (Fujii 10), the electrode (Fujii 4A) is placed substantially at a center of the light receiving surface (Fujii, see figure 34, photodetector unit 10 and electrode 4A; and ¶252, each contact electrode 4A is located at a center part of each light detection region surrounded by the wiring pattern 3C).

Regarding claim 3, Fujii as modified by Fukuoka teaches the solid-state imaging element according to claim 1, wherein the light collecting section (Fukuoka 9) includes a microlens having a concavity in a substantially central portion (Fukuoka, see figure 1, light condensing member 9 and image pick-up element 8).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (USPGPub 20150380457 A1) in view of Fukuoka (JP 07161953 A) and Lin et al. (USPGPub 20130112848 A1).

Regarding claim 11, Fujii teaches an imaging device comprising: a pixel circuit in which pixels each of which includes a photodiode (10) arranged in a two-dimensional array form (see figure 34), the photodiode (10) including a light receiving surface and an electrode (4A) placed on the light receiving surface, and outputting an electrical signal in accordance with light incident on the light receiving surface in a state where a voltage exceeding a breakdown voltage is applied to the electrode (4A) (see figure 34, photodetector unit 10 and electrode 4A; ¶245, The drive voltage is a reverse-bias voltage applied to a photodiode constructed by a p-n junction within the photodetector unit 10. When this drive voltage is set to the breakdown voltage of the photodiode or higher, avalanche breakdown occurs in the photodiode, whereby the photodiode operates in Geiger mode. That is, each photodiode is an avalanche photodiode (APD); ¶252, each contact electrode 4A is located at a center part of each light detection region surrounded by the wiring pattern 3C; and see ¶244 for further details). However, Fujii fails to explicitly teach a light collecting section causing light from a subject to be collected in the light receiving surface other than a region where the electrode is placed; and a processing circuit that processes the output electrical signal.
	However, Fukuoka teaches a light collecting section (9) causing light from a subject to be collected in the light receiving surface (8) other than a region where the electrode is placed (see figure 1, light condensing member 9 and image pick-up element 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujii to incorporate the teachings of Fukuoka to further include a light collecting section in order to condense light onto the light sensitive areas, thereby increasing both efficiency and sensitivity, as well as promoting miniaturization. However, the combination fails to explicitly teach a processing circuit that processes the output electrical signal.
	However, Lin teaches a processing circuit that processes the output electrical signal (¶32, A processor or other device external to the focal plane array can use the sensing element or pixel address to read out the sensing elements or pixels, i.e., read the collected, conditioned, i.e., compensated, and/or preprocessed pixel values, by sending the unique address and a read request to the focal plane array (or sensing array 100)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fujii and Fukuoka to incorporate the teachings of Lin to further include a processing circuit in order to understand and output the data received by the sensing array, allowing for a functioning device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878          

/JENNIFER D BENNETT/Examiner, Art Unit 2878